EXHIBIT 10.2

 

FORBEARANCE AGREEMENT

 

This Forbearance Agreement, dated as of December 6, 2016 (this “Forbearance
Agreement”), with respect to that certain Credit Agreement, dated as of
April 30, 2015, among 21st Century Oncology, Inc., a Florida corporation
(“Borrower”), 21st Century Oncology Holdings, Inc., a Delaware corporation
(“Holdings”), the institutions from time to time party thereto as lenders (the
“Lenders”), Morgan Stanley Senior Funding, Inc., as Administrative Agent (the
“Administrative Agent”), and the other agents, bookrunners and arrangers named
therein (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), is entered into among Borrower, Holdings, the other Loan
Parties, the Administrative Agent (solely in its capacity as agent and not in
its capacity as a Lender) and each of the undersigned Lenders (the “Initial
Consenting Lenders” and, together with any subsequent Lender that becomes a
party hereto in accordance with the terms hereof, each, a “Consenting Lender”
and, collectively, the “Consenting Lenders”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, certain Events of Default exist, or will come into existence after the
date of this Forbearance Agreement, under the Credit Agreement, as described in
more detail below;

 

WHEREAS, Borrower, Holdings and the other Loan Parties desire that, during the
Forbearance Period (as defined below), the Administrative Agent and the
Consenting Lenders forbear from exercising rights and remedies under the Credit
Agreement and the other Loan Documents arising from the Existing Events of
Default (as defined below); and

 

WHEREAS, the Consenting Lenders and the Administrative Agent, at the direction
of the Initial Consenting Lenders (the “Direction”), which Direction is hereby
acknowledged by the Initial Consenting Lenders, have agreed, during the
Forbearance Period, to forbear from exercising rights and remedies under the
Credit Agreement and the other Loan Documents arising from the Existing Events
of Default, on the terms, subject to the conditions, and in reliance on the
representations and warranties set forth herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 

Section 1.                                          Forbearance

 

(a)                                 Forbearance Agreement.  The Administrative
Agent, in accordance with the Direction, and the Consenting Lenders hereby agree
to forbear, during the Forbearance Period, from exercising rights and remedies
under the Credit Agreement and the other Loan Documents arising from the
Existing Events of Default, subject to the terms, limitations,

 

--------------------------------------------------------------------------------


 

conditions, representations, warranties, amendments and modifications set forth
in this Forbearance Agreement.

 

(b)                                 Existing Events of Default.  For purposes of
this Forbearance Agreement, the term “Existing Events of Default” shall mean the
following:

 

(i)                                     the Event of Default arising under
Section 8(e)(ii) of the Credit Agreement as a result of Borrower’s default in
the payment of Cash Interest (as defined in the Senior Notes Indenture) that was
due and payable under the Senior Notes Indenture on November 1, 2016 and such
default continuing beyond the 30-day grace period therefor without Borrower
curing such default, obtaining a waiver in respect of such default or otherwise
remedying such default, which became an Event of Default immediately after
December 1, 2016;

 

(ii)                                  the Event of Default arising under
Section 8(e)(iii) of the Credit Agreement as a result of the occurrence of a
“Default Event” under and as defined in the Certificate of Designations (as
defined below), the effect of which is to permit the holders of the Series A
Convertible Preferred Stock (as defined in the Certificate of Designations) to
cause the Series A Convertible Preferred Stock to become due prior to its stated
maturity or to become payable, which became an Event of Default immediately
after November 30, 2016;

 

(iii)                               the Event of Default arising under
Section 8(c) of the Credit Agreement as a result of the default in the
observance or performance of the agreements contained in Section 6.13(b) of the
Credit Agreement, which became an Event of Default immediately after
November 30, 2016;

 

(iv)                              the Event of Default arising under
Section 8(c) of the Credit Agreement as a result of the default in the
observance or performance of the agreements contained in Section 6.13(d) of the
Credit Agreement, which became an Event of Default immediately after December 5,
2016;

 

(v)                                 the Event of Default arising under
Section 8(c) of the Credit Agreement as a result of the default in the
observance or performance of the agreements contained in Section 7.1(b) of the
Credit Agreement due to the Applicable Sum being less than $40.0 million as of
December 30, 2016 (such date being the last Business Day of December 2016),
which will become an Event of Default immediately after December 30, 2016;

 

(vi)                              the Event of Default arising under Section
8(e)(iii) of the Credit Agreement as a result of Borrower’s default in the
observance or performance of the agreements contained in Section 3.23(b) of the
Senior Notes Indenture, which became an Event of Default immediately after
November 30, 2016;

 

(vii)                           the Event of Default arising under Section
8(e)(iii) of the Credit Agreement as a result of Borrower’s default in the
observance or performance of the agreements contained in Section 3.23(d) of the
Senior Notes Indenture, which became an Event of Default immediately after
December 5, 2016; and

 

(viii)                        the Event of Default arising under Section
8(e)(iii) of the Credit Agreement as a result of the default in the observance
or performance of the agreements contained in Section 3.22 of the Senior Notes
Indenture due to the Applicable Sum (as defined in the Senior Notes Indenture)
being less than $40.0 million as of December 30, 2016 (such date being the last
Business Day (as defined in the Senior Notes Indenture) of December 2016), which
will become an Event of Default immediately after December 30, 2016.

 

Borrower, Holdings and each other Loan Party hereby acknowledge and agree that
each of the Existing Events of Default is continuing and in existence, or will
be continuing and in existence, as of the date for such Existing Event of
Default set forth in clause (i), (ii), (iii), (iv), (v), (vi), (vii) or
(viii) of this Section 1(b), as applicable.

 

(c)                                  Forbearance Period.  As used in this
Forbearance Agreement, the term “Forbearance Period” means the period beginning
on the date that all of the conditions set forth in Section 3 have been
satisfied or waived in writing by the Requisite Consenting Lenders (as defined
below) and ending upon the occurrence of the earliest to occur of (such earliest
event, the “Forbearance Termination Event”):

 

2

--------------------------------------------------------------------------------


 

(i)                                     5:00 p.m. (New York City time) on
January 15, 2017;

 

(ii)                                  any failure by Borrower, Holdings or any
of the other Loan Parties to perform or comply with any of its covenants or
obligations contained in this Forbearance Agreement;

 

(iii)                               any representation or warranty made by
Borrower, Holdings or any of the other Loan Parties in this Forbearance
Agreement or in any certificate, report, statement or other document delivered
at any time to the Administrative Agent or any of the Consenting Lenders shall
prove to have been untrue or incorrect in any respect as of the date as of which
made or deemed to have been made or repeated;

 

(iv)                              any Default or Event of Default (other than
the Existing Events of Default) shall occur;

 

(v)                                 the occurrence and continuation of any
“Event of Default” under and as defined in the MDL Credit Agreement (as defined
below);

 

(vi)                              the occurrence of the “Forbearance Termination
Event” under and as defined in the Senior Notes Forbearance Agreement (as
defined below);

 

(vii)                           5:00 p.m. (New York City time) on December 15,
2016 if Borrower, Holdings and each other Loan Party shall have failed, prior to
such time, to enter into a transaction support agreement with beneficial owners
(or investment managers or advisors for beneficial owners) of at least a
majority of the aggregate principal amount of the Senior Notes outstanding, the
Required Lenders and the Administrative Agent, pursuant to which such Persons
agree to support a transaction or series of transactions (any such transaction
or series of transactions, the “Specified Transaction”) that remedies the
Existing Events of Default and any “Existing Events of Default” (as defined in
the Senior Notes Forbearance Agreement), which transaction support agreement
shall be in form and substance and shall contain terms and conditions (including
terms and conditions regarding the Specified Transaction) that are acceptable to
the Requisite Consenting Lenders (the “Transaction Support Agreement”); provided
that the Specified Transaction shall be commenced no later than January 15,
2017;

 

(viii)                        Borrower, Holdings or any other Loan Party enters
into an agreement or understanding to pursue a plan of reorganization or
liquidation, offer to purchase, acquisition, dissolution, wind-up, liquidation,
reorganization, merger, consolidation, business combination, joint venture, sale
of substantially all assets or equity interests, financing transaction (debt or
equity) (other than any financing transaction that is not prohibited by
Section 2(a) hereof or any other term of this Forbearance Agreement or the
Credit Agreement) or restructuring relating to Borrower, Holdings or any other
Loan Party that is not acceptable to the Requisite Consenting Lenders;

 

(ix)                              Borrower, Holdings or any other Loan Party
becomes the subject of an involuntary case or proceeding under any existing or
future law of any jurisdiction,

 

3

--------------------------------------------------------------------------------


 

domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors;

 

(x)                                 Borrower, Holdings or any other Loan Party
sends a notice to the holders of the Series A Convertible Preferred Stock
regarding a Repurchase Event (as defined in the Certificate of Designations)
pursuant to Section 8 of Holdings’ Amended and Restated Certificate of
Designations of Series A Convertible Preferred Stock, filed with the Secretary
of State of the State of Delaware on September 8, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Certificate of Designations”), or Borrower, Holdings or any other Loan Party
takes any action to repurchase, redeem or exchange (or to offer to repurchase,
redeem or exchange) any of the shares of Series A Convertible Preferred Stock or
incurs (or offers to incur) any Indebtedness in respect of any such repurchase,
redemption or exchange of any of the shares of Series A Convertible Preferred
Stock;

 

(xi)                              the Majority Preferred Stockholders (as
defined in the Securityholders Agreement (as defined below)) nominate more than
two managers or directors to the board of directors (or any committee thereof),
board of managers (or any committee thereof) or similar governing body of 21st
Century Oncology Investments, LLC or any of its Subsidiaries (including a
nomination that occurs automatically as a result of more than two managers being
nominated to the board of managers of 21st Century Oncology Investments, LLC by
the Majority Preferred Stockholders) other than “independent managers” nominated
by the Majority Preferred Stockholders pursuant to Section 2.1(a)(v) of the
Third Amended and Restated Securityholders Agreement, dated September 9, 2016,
by and among 21st Century Oncology Investments, LLC, Holdings and the Persons
parties thereto as “Securityholders” thereunder (as amended, supplemented,
amended and restated or otherwise modified from time to time, the
“Securityholders Agreement”);

 

(xii)                           after the execution and delivery thereof by the
parties thereto, the Transaction Support Agreement terminates in accordance with
the terms thereof; and

 

(xiii)                        Borrower, Holdings or any other Loan Party takes
an action in any manner to repudiate or assert a defense to this Forbearance
Agreement, the Credit Agreement or any of the other Loan Documents or any
liabilities or obligations (including any Obligations) under this Forbearance
Agreement, the Credit Agreement or any of the other Loan Documents or asserts
any claim or cause of action or initiates any judicial, administrative or
arbitration proceeding against the Administrative Agent or any of the Lenders
related to the foregoing.

 

From and after the occurrence of the Forbearance Termination Event, the
Forbearance Period, and all forbearance obligations of the Administrative Agent
and the Consenting Lenders hereunder, shall automatically terminate, without any
requirement of notice or declaration of any kind.  From and after the occurrence
of the Forbearance Termination Event, the Administrative Agent and the Lenders
shall be entitled to exercise and to enforce any and all rights and remedies
available to the Administrative Agent and/or any of the Lenders under the Credit
Agreement, any of the other Loan Documents, at law or otherwise against
Borrower, Holdings or any other Loan

 

4

--------------------------------------------------------------------------------


 

Party or in relation to the Collateral, including, without limitation, any and
all rights and remedies to which the Administrative Agent and/or any of the
Lenders is or may become entitled as a consequence of any Defaults or Events of
Default that have occurred prior to, during or after the Forbearance Period
(including the Existing Events of Default).

 

With respect to the Existing Events of Default described in clauses (iii), (iv),
(v), (vi), (vii) and (viii) of Section 1(b), Borrower, Holdings and the other
Loan Parties hereby acknowledge and agree that Borrower, Holdings and the other
Loan Parties shall have no right to cure or remedy, and no actions, events,
circumstances or other matters that occur after the date any such Existing Event
of Default occurred or will occur (such date being set forth in the applicable
clause (iii), (iv), (v), (vi), (vii) or (viii) of Section 1(b)) shall cure or
remedy, any such Existing Event of Default (except, in the case of an Existing
Event of Default described in clause (vi), (vii) or (viii) of Section 1(b), if
the default in the observance or performance of the agreements contained in the
applicable section of the Senior Notes Indenture giving rise to such Existing
Event of Default is waived in accordance with the terms of the Senior Notes
Indenture).

 

For purposes of this Forbearance Agreement, the term “Requisite Consenting
Lenders” means, as of any date of determination, the Consenting Lenders who hold
as of such date at least 66-2/3% in aggregate outstanding principal amount of
the Loans held by all of the Consenting Lenders as of such date.

 

(d)                                 No Other Waivers; Reservation of Rights. 
Neither the Administrative Agent nor any of the Lenders has waived, is not by
this Forbearance Agreement waiving, and has no intention of waiving any of the
Existing Events of Default, any other Defaults or Events of Default or any of
the liabilities or obligations (including any Obligations) under any of the Loan
Documents, and neither the Administrative Agent nor any of the Lenders has
agreed to forbear with respect to any of their respective rights or remedies
concerning any Defaults or Events of Default (other than, during the Forbearance
Period, the Existing Events of Default solely to the extent expressly set forth
herein), which may have occurred or are continuing as of the date hereof or
which may occur after the date hereof.  Subject to Section 1(a) above (solely
with respect to the Existing Events of Default and only during the Forbearance
Period), the Administrative Agent and the Lenders reserve the right, in their
discretion, to exercise any or all of their rights and remedies under the Credit
Agreement and the other Loan Documents, at law or otherwise as a result of any
Defaults or Events of Default which may be continuing on the date hereof or any
Defaults or Events of Default which may occur after the date hereof, and the
Administrative Agent and the Lenders have not waived any of such rights or
remedies, and nothing in this Forbearance Agreement, and no delay on any of
their part in exercising any such rights or remedies, should be construed as a
waiver of any such rights or remedies.  Borrower, Holdings and the other Loan
Parties hereby acknowledge and agree that to the extent that the Credit
Agreement and any other Loan Document prohibits, restricts or limits any action
or omission by Borrower or any of its Subsidiaries, or imposes any condition,
certification or notification requirement on Borrower or any of its Subsidiaries
upon the occurrence and continuance of a Default or Event of Default, then,
notwithstanding the forbearance obligations provided herein, such prohibition,
restriction, limitation, condition, certification or notification requirement
shall continue to apply during the Forbearance Period and thereafter so long as
such Default or Event of Default exists.  Borrower, Holdings and the other Loan
Parties hereby acknowledge and agree that the running of any statutes of
limitation or doctrine of laches applicable to any claims or causes of action
(or any legal presumptions related thereto) that the Administrative Agent or any
Lender may be entitled to take or bring against Borrower, Holdings or any of the
other Loan Parties (or any of their respective assets) is, to the fullest extent
permitted by law, tolled and suspended during the Forbearance Period.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Transfer; Additional Loans.  Each
Consenting Lender hereby agrees that, during the Forbearance Period, it will not
sell, pledge, hypothecate or otherwise transfer any Loans, except to (i) a
Consenting Lender who is already a party hereto, in which case such transferring
Consenting Lender shall inform counsel to the Consenting Lenders of such
transfer and the aggregate principal amount of Loans subject to such transfer,
or (ii) a Person who, in connection with any such transfer, agrees to be bound
by all of the terms of this Forbearance Agreement with respect to the relevant
Loans being transferred to such Person by executing and delivering to Borrower
and counsel to the Consenting Lenders a joinder to this Forbearance Agreement in
the form attached as Exhibit A hereto (which joinder shall be so executed and
delivered prior to the effectiveness of such transfer).  This Forbearance
Agreement shall in no way be construed to preclude any Consenting Lender from
acquiring additional Loans.  However, such Consenting Lender shall,
automatically and without further action, remain subject to this Forbearance
Agreement with respect to any Loans so acquired during the Forbearance Period. 
Each Consenting Lender agrees (severally and not jointly) that any sale, pledge,
hypothecation or other transfer of any Loans that does not comply with the terms
and procedures set forth herein shall be deemed void ab initio, and Borrower and
each other Consenting Lender shall have the right to enforce the voiding of such
sale, pledge, hypothecation or other transfer.

 

Section 2.                                          Covenants

 

Anything in the Credit Agreement or any other Loan Document to the contrary
notwithstanding, each of the Loan Parties absolutely and unconditionally agrees,
for the benefit of the Administrative Agent and the Consenting Lenders, to
comply with the following covenants, agreements and obligations at all times
during the period commencing on the Forbearance Effective Date (as defined
below) and ending on the occurrence of the Forbearance Termination Event (but in
no event shall such period end prior to January 15, 2017):

 

(a)                                 Limitations on Indebtedness.  Borrower shall
not, and Borrower shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, issue, incur, assume, or become liable in
respect of any Indebtedness, except for (i) Indebtedness described in (and
subject to the terms, conditions and limitations set forth in) clauses (b),
(c) (but only to the extent that the Guarantee Obligations referred to in clause
(c) are with respect to Indebtedness of any Guarantor that is permitted to be
incurred pursuant to this Forbearance Agreement and the Credit Agreement), (f),
(j), (k), (n), (s), (x), (y), (ff), (gg) and (hh) of Section 7.2 of the Credit
Agreement and (ii) Indebtedness under the MDL Credit Agreement, but not any
Indebtedness incurred in connection with a replacement, restructuring,
refinancing, refunding or renewal of Indebtedness under the MDL Credit
Agreement.

 

(b)                                 Limitations on Liens.  Borrower shall not,
and Borrower shall not permit any of its Restricted Subsidiaries to, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for (i) Liens
described in (and subject to the terms, conditions and limitations set forth in)
clauses (a), (b), (c), (d), (e), (g), (h), (i), (j), (l), (n), (o), (p), (q),
(r), (s), (t), (u), (y), (aa), (bb), (gg), (hh), (kk), (oo) and (pp) of
Section 7.3 of the Credit Agreement and (ii) Liens created to secure the
Indebtedness under the MDL Credit Agreement, but not any Indebtedness incurred
in connection with a replacement, restructuring, refinancing, refunding or
renewal of Indebtedness under the MDL Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Limitations on Fundamental Changes. 
Borrower shall not, and Borrower shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business.

 

(d)                                 Limitations on Disposition of Property. 
Borrower shall not, and Borrower shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary,
issue or sell any shares of such Restricted Subsidiary’s Capital Stock to any
Person, except Dispositions described in (and subject to the terms, conditions
and limitations set forth in) clauses (a), (b), (f), (g), (i) (provided that at
all times after a sale or like-kind exchange described in clause (i), the
Administrative Agent shall have a perfected Lien in the replacement asset with
the same priority or better than the Collateral being sold or exchanged to the
extent such disposed of asset was Collateral), (k), (l), (m), (n), (q) (but
solely to the extent the Restricted Payments or Investment described in clause
(q) is permitted to be made pursuant to Section 2(e) or Section 2(f), as
applicable, of this Forbearance Agreement and is not otherwise prohibited to be
made pursuant to this Forbearance Agreement), (s), (t) and (u)(vii) of
Section 7.5 of the Credit Agreement.

 

(e)                                  Limitations on Restricted Payments. 
Borrower shall not, and Borrower shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, declare, pay or make any Restricted
Payments, except for the Restricted Payments described in (and subject to the
terms, conditions and limitations set forth in) clauses (c), (h) (but no
distributions or payments described in clause (h) shall be made in respect of
taxes), and (o) of Section 7.6 of the Credit Agreement.

 

(f)                                   Limitations on Investments.  Borrower
shall not, and Borrower shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, make any Investment, except, in the case of Borrower and
any of its Restricted Subsidiaries (other than any Insurance Subsidiary), for
Investments described in (and subject to the terms, conditions and limitations
set forth in) clauses (a), (b), (c) (but solely to the extent the Guarantees
described in clause (c) are permitted to be incurred pursuant to Section 2(a) of
this Forbearance Agreement and are not otherwise prohibited to be made pursuant
to this Forbearance Agreement), (d)(i)(x) (but solely with respect to
Investments in the Borrower and Investments in a Subsidiary Guarantor that
remains a Subsidiary Guarantor after the consummation of such Investment),
(f) (but only Capital Expenditures made in the ordinary course of business),
(i) (but solely to the extent the dispositions described in clause (i) are
permitted to be made pursuant to Section 2(d) of this Forbearance Agreement and
are not otherwise prohibited to be made pursuant to this Forbearance Agreement),
(j) (but solely to the extent the pledges and deposits described in clause
(j) are permitted to be incurred pursuant to Section 2(b) of this Forbearance
Agreement and are not otherwise prohibited to be made pursuant to this
Forbearance Agreement), (k) (but solely to the extent the Investments and
guarantees described in clause (k) are not otherwise prohibited to be made
pursuant to this Forbearance Agreement), (m), (n), (o), (p), (q), (r), (s), (ee)
(but solely to the extent that the loans and advances to directors and employees
described in clause (ee) are in respect of travel, entertainment and relocation
expenses Incurred in the ordinary course of business and consistent with past
practices) and (hh) (but only subclause (i) of clause (hh)) of Section 7.8 of
the Credit Agreement.

 

(g)                                  Limitations on Transactions with
Affiliates.  Borrower shall not, and Borrower shall not permit any of its
Restricted Subsidiaries to, directly or indirectly, enter into

 

7

--------------------------------------------------------------------------------


 

any transaction or Contractual Obligation, including any purchase, sale, lease
or exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate, except for
transactions described in (and subject to the terms, conditions and limitations
set forth in) clauses (a), (c) (but solely to the extent the Restricted Payments
described in clause (c) are permitted to be incurred pursuant to Section 2(e) of
this Forbearance Agreement and are not otherwise prohibited to be made pursuant
to this Forbearance Agreement), (f) (but solely to the extent the advances
described in clause (f) are permitted to be made pursuant to Section 2(f) of
this Forbearance Agreement and are not otherwise prohibited to be made pursuant
to this Forbearance Agreement), (g), (h) (but solely to the extent the payments
referred to in clause (h) are not in respect of severance arrangements and
solely to the extent such payments are made in the ordinary course of business
and consistent with past practices and are not otherwise prohibited to be made
pursuant to this Forbearance Agreement), (l) (but solely to the extent the
transactions described in clause (l) are not otherwise prohibited to be made
pursuant to this Forbearance Agreement) and (r) of Section 7.10 of the Credit
Agreement.

 

(h)                                 Limitations on Sale Leaseback Transactions. 
Borrower shall not, and Borrower shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into any Sale Leaseback
Transactions.

 

(i)                                     Unrestricted Subsidiaries, Immaterial
Subsidiaries and Excluded Subsidiaries.  Borrower shall not designate or
re-designate any of its Subsidiaries as an Immaterial Subsidiary, an
Unrestricted Subsidiary or, in the case of any Excluded Subsidiary that was
designated as a Subsidiary Guarantor, an Excluded Subsidiary.

 

(j)                                    Credit Increase.  Borrower shall not
request or otherwise seek any Credit Increases.

 

(k)                                 Extension Offer.  Borrower shall not make
any Extension Offer.

 

(l)                                     Transaction Support Agreement. 
Borrower, Holdings and each of the other Loan Parties shall (i) work
expeditiously and in good faith with the Administrative Agent and the Consenting
Lenders and any other creditors or stakeholders of Borrower, Holdings or any of
the other Loan Parties that is requested by the Requisite Consenting Lenders to
formulate and negotiate the terms and conditions of the Transaction Support
Agreement, (ii) deliver to the Administrative Agent and to any Consenting Lender
that, in each case, is party to a non-disclosure agreement with Borrower (an
“NDA”) all such budgets, plans, reports, financial statements, notices,
documents, information and/or other materials (collectively, “Information”) that
the Administrative Agent or such Consenting Lender and Borrower mutually agree
in good faith are necessary, advisable or appropriate for the Administrative
Agent or such Consenting Lender to evaluate the terms of the Transaction Support
Agreement and/or the Specified Transaction (provided, that such Information
shall include (x) each updated 13-week statement of projected cash receipts and
disbursements of Borrower and its Domestic Subsidiaries that is described in
Section 5.1(a) of the MDL Credit Agreement, (y) each Liquidity Report (as
defined in the MDL Credit Agreement) that is described in Section 5.1(c) of the
MDL Credit Agreement and (z) consolidated, domestic and international revenues,
gross profits, Consolidated EBITDA (which, for the avoidance of doubt, shall be
provided on a consolidated, domestic and international basis notwithstanding
anything contained in the definition otherwise), capital expenditures and free
cash flow, in each case presented on a quarterly basis, for each of fiscal years
2017, 2018 and 2019), (iii) execute and deliver to the Administrative Agent and
the Consenting Lenders the Transaction Support Agreement promptly after the
terms and conditions thereof have been finally agreed to by the Persons to be a
party thereto (but in any event, such execution and delivery shall be no later
than December 15, 2016) and (iv) implement and consummate the transactions
contemplated by the Transaction Support Agreement in accordance with the terms
thereof.  Borrower shall issue a public press release or file a report with the
Securities and Exchange Commission containing all material non-public
Information that is provided to a Consenting Lender after the date of this
Forbearance Agreement no later than January 15, 2017 or such earlier date that
is set forth in the NDA to which such Consenting Lender is a party (other than
an earlier date that is a specified date rather than a date that is described by
reference to the occurrence or happening of an action or event); provided, that
such NDA shall govern all other rights and obligations of Borrower and such
Consenting Lender with respect to such Information (including, without
limitation, the right of a Consenting Lender to disclose and make generally
available to the public any Information that Borrower has not adequately
disclosed by the date it is required pursuant to the terms hereof).

 

(m)                             Conduct of Business.  Subject to complying with
all of the other covenants and obligations set forth in this Forbearance
Agreement and in the Loan Documents, Borrower, Holdings and each of the other
Loan Parties shall, and Borrower shall cause each of its Restricted Subsidiaries
to, conduct their business only in the ordinary course in a manner that is
consistent with past practices, and use reasonable best efforts to preserve
intact their business organization and relationships with third parties
(including creditors, lessors, licensors, physicians, suppliers, distributors,
patients and customers) and employees.  For the avoidance of

 

8

--------------------------------------------------------------------------------


 

doubt, the consummation of (i) any financing transaction (debt or equity) (other
than any financing transaction that is not prohibited by Section 2(a) hereof or
any other term of this Forbearance Agreement or the Credit Agreement) or
(ii) any refinancing of any of the Indebtedness or other obligations under the
MDL Credit Agreement shall, in either case, constitute a breach of this
Section 2(m).

 

(n)                                 Management Agreement.  Anything in this
Forbearance Agreement or the Credit Agreement to the contrary notwithstanding,
Borrower shall not, and Borrower shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any payments under the Management
Agreement.

 

(o)                                 Delivery of MDL Materials.  Borrower shall
deliver, or shall cause to be delivered, to the Administrative Agent and to any
Consenting Lender or any designee thereof (including the Specified Financial
Advisor (as defined below) and the Specified Legal Advisor (as defined below)),
promptly after Borrower receives a written request therefor from the
Administrative Agent or such Consenting Lender (which request may be made by the
Specified Financial Advisor or the Specified Legal Advisor, on behalf of such
Consenting Lender, to Borrower or any of its financial or legal advisors),
copies of any budgets, plans, reports, financial statements, notices, documents,
information or other materials (collectively, the “MDL Materials”) that are
delivered to any of the MDL Lenders (as defined below), pursuant to the terms of
the MDL Credit Agreement (whether such delivery is made pursuant to any
covenant, as a condition to effectiveness or funding, or otherwise); provided
that the Administrative Agent or such Consenting Lender agrees to
confidentiality requirements that are substantially similar to the
confidentiality requirements agreed to by the MDL Lenders that receive such MDL
Materials with respect to such MDL Materials.  For the avoidance of doubt,
Borrower shall not deliver, or cause to be delivered, any MDL Materials directly
to the Administrative Agent or to any Consenting Lender unless otherwise
specifically requested by the Administrative Agent or such Consenting Lender in
a written request to Borrower.

 

(p)                                 Disclosure of Entry into Forbearance
Agreement.  No later than one (1) Business Day after the date hereof, Borrower
shall file, or shall cause to be filed, one or more reports with the Securities
and Exchange Commission (including any amendments to reports filed with the
Securities and Exchange Commission on the date hereof), attaching as exhibits
thereto true and accurate copies of each of this Forbearance Agreement, the
Senior Notes Forbearance Agreement and the MDL Credit Agreement; provided that
any disclosure of this Forbearance Agreement, the Senior Notes Forbearance
Agreement or the MDL Credit Agreement that includes executed signature pages
hereto or thereto shall include such signature pages only in redacted form with
respect to the holdings of Loans, Notes (as defined in the Senior Notes
Forbearance Agreement) or loans and commitments under the MDL Credit Agreement
(as applicable) by each Consenting Lender, Consenting Holder (as defined in the
Senior Notes Forbearance Agreement) or MDL Lender (as applicable).

 

All of the covenants and obligations contained in this Section 2 and all of the
other covenants and obligations in this Forbearance Agreement, are independent
of and in addition to the covenants of the Loan Parties in the Credit Agreement
and the other Loan Documents.  The failure of any of the Loan Parties to comply
with any of the covenants set forth in this Section 2 shall constitute an
immediate Event of Default pursuant to Section 8.1(c) of the Credit Agreement
(it being understood that this sentence shall constitute an amendment to the
Credit Agreement pursuant to Section 10.1 thereof).  For the avoidance of doubt,
the failure to comply with, or the breach or violation of, any of the covenants
or obligations contained in this Section 2 shall constitute an immediate
Forbearance Termination Event, without any requirement of notice or declaration
of any kind.

 

Section 3.                                          Conditions Precedent to the
Effectiveness of this Forbearance Agreement

 

This Forbearance Agreement shall become effective and binding on Borrower,
Holdings, each other Loan Party, the Administrative Agent and each of the
Consenting Lenders upon the execution and delivery of this Forbearance Agreement
by Borrower, Holdings, each other Loan Party, the Administrative Agent and the
Consenting Lenders (the “Forbearance Effective Date”); provided, however, that
the agreement by the Administrative Agent and the Consenting Lenders to forbear
set forth in Section 1 of this Forbearance Agreement shall not become operative
or effective until, and only if, the following conditions shall have been
satisfied or waived in writing by the Requisite Consenting Lenders:

 

(a)                                 (i) Borrower, Holdings, the other guarantors
party to the Senior Notes Indenture, and beneficial owners (or investment
managers or advisors for beneficial owners) of at least a majority in aggregate
principal amount of the Senior Notes outstanding shall have entered into a
forbearance agreement (the “Senior Notes Forbearance Agreement”) pursuant to
which such beneficial owners (or such investment managers or advisors) shall
have agreed to forbear, for a period that does not end prior to the occurrence
of the Forbearance Termination Event, from exercising rights and remedies under
the Senior Notes Indenture and the other Note Documents (as defined in the
Senior Notes Indenture) arising from any Event of Default (as defined in the
Senior Notes Indenture) that is similar to, or arises as a result of, any of the
Existing Events of Default, (ii) the Senior Notes Forbearance Agreement shall be
in form and substance and shall contain terms and conditions that are reasonably
acceptable to the Requisite

 

9

--------------------------------------------------------------------------------


 

Consenting Lenders, and (iii) the Senior Notes Forbearance Agreement shall be in
full force and effect and not subject to any unfulfilled conditions or
contingencies;

 

(b)                                 (i) Medical Developers LLC, a Florida
limited liability company and a wholly-owned Subsidiary of Borrower (“Medical
Developers”), MD International Investments, LLC, and each obligor under the
Credit Agreement and/or the Senior Notes Indenture shall have entered into a
credit and guaranty agreement (as amended, supplemented or otherwise modified
from time to time, the “MDL Credit Agreement”) with certain beneficial owners
and/or investment managers or advisors for beneficial owners of Senior Notes and
certain Lenders as lenders thereunder (the “MDL Lenders”) and Wilmington Savings
Fund Society, FSB, as administrative agent and collateral agent for such
lenders, pursuant to which a senior secured term loan credit facility will be
provided by such lenders to Medical Developers (with the Affiliates of Medical
Developers party thereto being guarantors of the Indebtedness and other
obligations thereunder), and (ii) the MDL Credit Agreement shall be in form and
substance acceptable to the Requisite Consenting Lenders and shall be in full
force and effect;

 

(c)                                  (i) Borrower shall have executed and
delivered to Houlihan Lokey Capital Inc., the financial advisor to the Ad Hoc
Group (as defined below) (the “Specified Financial Advisor”), an engagement
letter (the “FA Engagement Letter”), in customary form, between an ad hoc group
of holders of a majority in aggregate principal amount of the Loans (the “Ad Hoc
Group”) and the Specified Financial Advisor pursuant to which (among other
things) Borrower shall agree to pay the Specified Financial Advisor certain fees
and expenses, including the “deferred” fee, as described in more detail in the
FA Engagement Letter, in exchange for the Specified Financial Advisor providing
certain financial advisory and other services to the Ad Hoc Group and (ii) the
FA Engagement Letter shall be in form and substance reasonably acceptable to the
Requisite Consenting Lenders and shall be in full force and effect;

 

(d)                                 Borrower shall have paid to the Specified
Financial Advisor all fees that are due and payable to the Specified Financial
Advisor under the terms of the FA Engagement Letter on the effective date
thereof, such payment to be made by wire transfer of immediately available funds
in accordance with instructions provided to Borrower by the Specified Financial
Advisor;

 

(e)                                  Borrower shall have paid to Stroock &
Stroock & Lavan LLP, counsel to the Ad Hoc Group (the “Specified Legal
Advisor”), all of the reasonable normal hourly fees and expenses of the
Specified Legal Advisor for which invoices have been submitted to Borrower on or
prior to the date of this Forbearance Agreement pursuant to the terms of that
certain letter agreement, dated October 31, 2016, between Borrower and the
Specified Legal Advisor, such payment to be made by wire transfer of immediately
available funds in accordance with instructions provided to Borrower by the
Specified Legal Advisor;

 

(f)                                   Borrower shall have paid to the
Administrative Agent or at the Administrative Agent’s direction all of the fees
and expenses due to the Administrative

 

10

--------------------------------------------------------------------------------


 

Agent, including the fees and expenses of the Administrative Agent’s counsel,
Cahill Gordon & Reindel LLP; and

 

(g)                                  (i) the Majority Preferred Stockholders
(including, for purposes of this Section 3(g), the Majority Holders (as defined
in the Certificate of Designations)) shall have executed and delivered to
Borrower and Holdings a written agreement (such agreement, the “Specified
Consent”) pursuant to which the Majority Preferred Stockholders shall consent to
the execution and delivery by Medical Developers and each of its Affiliates
party thereto of the MDL Credit Agreement and any related documents, and the
consummation and the performance of the transactions contemplated thereby
(including the incurrence of the Indebtedness thereunder and the grant of the
Liens created thereby), (ii) the Specified Consent shall be in form and
substance as set forth on Exhibit B attached hereto, and (iii) the Specified
Consent shall be in full force and effect and not subject to any unfulfilled
conditions or contingencies.

 

Section 4.                                          Representations and
Warranties of the Loan Parties

 

On and as of the Forbearance Effective Date, each Loan Party hereby represents
and warrants to the Administrative Agent and each Consenting Lender as follows
(except that the representation and warranty made in Section 4(j) shall only be
made to the Administrative Agent):

 

(a)                                 this Forbearance Agreement has been duly
authorized, executed and delivered by such Loan Party and constitutes the legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and an implied
covenant of good faith and fair dealing;

 

(b)                                 no approval, consent, exemption,
authorization or other action by, or material notice to, or material filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, Borrower, Holdings or any other Loan Party of this Forbearance
Agreement;

 

(c)                                  the execution, delivery and performance by
Borrower, Holdings and the other Loan Parties of this Forbearance Agreement do
not (i) contravene the terms of Borrower’s, Holdings’ or any other Loan Party’s
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent constitutional,
organizational and/or formation documents), as applicable; (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under,
(A) any indenture, mortgage, deed of trust, credit agreement or loan agreement,
or any other material agreement, contract or instrument to which Borrower,
Holdings or any other Loan Party is a party or by which it or any of its
properties or assets is bound or to which it may be subject or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which Borrower, Holdings or any other Loan Party or

 

11

--------------------------------------------------------------------------------


 

the properties or assets of Borrower, Holdings or any other Loan Party is
subject; (iii) violate any applicable law; or (iv) result in a limitation on any
governmental approvals applicable to the business, operations or properties of
Borrower, Holdings or any other Loan Party;

 

(d)                                 as of November 30, 2016, the aggregate
principal balance of all of the outstanding (i) Revolving Loans under the Credit
Agreement is $124,765,469.23, (ii) Swingline Loans is $0.00 and (iii) Term Loans
under the Credit Agreement is $602,375,000.00 (which amounts set forth in
clauses (i), (ii) and (iii) do not include interest, fees, expenses or other
amounts which are chargeable or otherwise reimbursable under the Credit
Agreement and the other Loans Documents);

 

(e)                                  all of the Obligations are secured by a
legal, valid and enforceable first priority security interest in and Lien on the
Collateral in favor of the Collateral Agent, on behalf of Secured Parties, as
described in the Security Documents;

 

(f)                                   neither the Administrative Agent nor any
of the Lenders is in default under any of the Loan Documents or otherwise
breached any obligations to the Loan Parties;

 

(g)                                  there are no offsets, counterclaims or
defenses to the liabilities or obligations (including any Obligations) under any
of the Loan Documents, or to the rights, remedies or powers of the
Administrative Agent or any of the Lenders in respect of any of the Obligations
or any of the Loan Documents;

 

(h)                                 the execution and delivery of this
Forbearance Agreement have not established any course of dealing between the
parties hereto or created any obligation, commitment or agreement of the
Administrative Agent or any of the Consenting Lenders with respect to any future
restructuring, modification, amendment, waiver or forbearance with respect to
the Obligations, the Collateral or any of the Loan Documents;

 

(i)                                     Medical Developers and each of its
Subsidiaries are Restricted Subsidiaries under and for all purposes of the
Credit Agreement and the other Loan Documents;

 

(j)                                    assuming the accuracy of the information
set forth on the signature pages of the Initial Consenting Lenders, the Initial
Consenting Lenders constitute Required Lenders under and as defined in the
Credit Agreement; and

 

(k)                                 no Defaults or Events of Default (other than
the Existing Events of Default) exist on the Forbearance Effective Date.

 

Section 5.                                          Reference to and Effect on
the Loan Documents

 

(a)                                 From and after the Forbearance Effective
Date, each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in the other
Loan Documents to the Credit Agreement (including, without limitation, by means
of words like “thereunder,” “thereof” and words of like import), shall mean and
be a reference to the Credit Agreement as modified

 

12

--------------------------------------------------------------------------------


 

hereby and this Forbearance Agreement and the Credit Agreement shall be read
together and construed as a single instrument.

 

(b)                                 Except as expressly modified hereby, all of
the terms and provisions of the Credit Agreement and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed.  Except as modified pursuant hereto, and pursuant to the other
documents, instruments and agreements executed and delivered in connection
herewith, no other changes or modifications to the Credit Agreement are intended
or implied, and in all other respects the Obligations, Credit Agreement and the
other Loan Documents are hereby specifically ratified, restated and confirmed by
the Group Members as of the Forbearance Effective Date.  The Group Members
hereby agree that this Forbearance Agreement shall in no manner affect or impair
the Obligations or the Liens securing the payment and performance thereof.  Each
Group Member hereby ratifies and confirms all of its respective obligations and
liabilities under the Credit Agreement and each other Loan Document to which it
is party, as expressly modified herein, and ratifies and confirms all Liens
securing such obligations and liabilities.  Each of the Loan Parties hereby
represents, warrants, acknowledges and agrees that it has no claims,
counterclaims, offsets or defenses (whether legal or equitable) to the payment
of any of the obligations under the Credit Agreement and the other Loan
Documents or to the performance of any of the obligations thereunder and, to the
extent they may have any such claims, counterclaims, offsets or defenses, the
same are hereby waived.

 

(c)                                  The execution, delivery and effectiveness
of this Forbearance Agreement shall not operate as a waiver of any right, power
or remedy of the Lenders, Borrower or the Administrative Agent under any of the
Loan Documents, nor constitute a waiver or, except as expressly set forth
herein, amendment of any other provision of any of the Loan Documents or for any
purpose.

 

(d)                                 The Loan Parties, the Administrative Agent,
and the Consenting Lenders hereby acknowledge and agree that nothing contained
in this Forbearance Agreement or any other documents amended and/or executed and
delivered in connection herewith shall constitute a novation of the Credit
Agreement or any other Loan Documents as in effect prior to the Forbearance
Effective Date.

 

(e)                                  This Forbearance Agreement shall constitute
a Loan Document under the terms of the Credit Agreement and the other Loan
Documents.  It shall be an immediate Event of Default under the Credit Agreement
if Borrower or any other Group Member fails to perform, keep or observe any
term, provision, condition, covenant or agreement contained in this Forbearance
Agreement or if any representation or warranty made by any Group Member under or
in connection with this Forbearance Agreement shall be untrue, false or
misleading in any respect when made.  To the extent of conflict between the
terms of this Forbearance Agreement and the Credit Agreement, the terms of this
Forbearance Agreement shall control.

 

13

--------------------------------------------------------------------------------


 

Section 6.                                          Approval and Consent by
Consenting Lenders

 

Each of the Consenting Lenders hereby consents and approves of the MDL Credit
Agreement and any related documents, the loans to be made thereunder, the Liens
to be granted and created thereby and the consummation and performance of all of
the other transactions contemplated thereby.

 

Section 7.                                          Release and Covenant Not to
Sue

 

In consideration of the benefits received by Borrower, Holdings and the other
Loan Parties under this Forbearance Agreement, and for other good and valuable
consideration (the receipt, adequacy and sufficiency of which are hereby
acknowledged), effective on the date of this Forbearance Agreement, each of
Borrower, Holdings and the other Loan Parties, on behalf of itself and its
agents, representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns (collectively, “Releasors”), hereby forever
waives, releases and discharges each Lender, the Administrative Agent and each
of their respective officers, directors, partners, general partners, limited
partners, managing directors, members, stockholders, trustees, shareholders,
representatives, employees, principals, agents, parents, subsidiaries, joint
ventures, predecessors, successors, assigns, beneficiaries, heirs, executors,
personal or legal representatives and attorneys of any of them (collectively,
the “Releasees”), of and from any and all claims, causes of action, suits,
obligations, demands, debts, agreements, promises, liabilities, controversies,
costs, damages, expenses and fees whatsoever, whether arising from any act,
failure to act, omission, misrepresentation, fact, event, transaction or other
cause, and whether based on any federal, state, local or foreign law or right of
action, at law or in equity or otherwise, foreseen or unforeseen, matured or
unmatured, known or unknown, accrued or not accrued, which any Releasor now has,
has ever had or may hereafter have against any Releasee arising
contemporaneously with or prior to the date of this Forbearance Agreement or on
account of or arising out of any matter, cause, circumstance or event occurring
contemporaneously with or prior to the date of this Forbearance Agreement
(collectively, the “Released Claims”).

 

Each of Borrower, Holdings and the other Loan Parties, on behalf of itself and
its agents, representatives, officers, directors, advisors, employees,
subsidiaries, affiliates, successors and assigns, hereby unconditionally and
irrevocably agrees that it will not sue any Releasee on the basis of any
Released Claim.

 

Section 8.                                          Execution in Counterparts

 

This Forbearance Agreement may be executed by one or more of the parties to this
Forbearance Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Forbearance
Agreement by facsimile or other electronic transmission (including without
limitation Adobe pdf file) shall be effective as delivery of a manually executed
counterpart hereof.

 

Section 9.                                          Consenting Lender Signatures

 

Each Consenting Lender agrees that such Consenting Lender shall not be entitled
to receive a copy of any other Consenting Lender’s signature page to this
Forbearance

 

14

--------------------------------------------------------------------------------


 

Agreement, but agrees that a copy of such signature page may be delivered to
Borrower and the Administrative Agent.

 

Section 10.                                   Governing Law

 

THIS FORBEARANCE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS FORBEARANCE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 11.                                   Section Titles

 

The section titles contained in this Forbearance Agreement are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto, except when used to reference a
section.

 

Section 12.                                   Notices

 

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

Section 13.                                   Severability

 

Any provision of this Forbearance Agreement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 14.                                   Successors and Assigns

 

The terms of this Forbearance Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
permitted assigns.

 

Section 15.                                   Submission to Jurisdiction; Waiver

 

Each of the parties hereto hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Forbearance Agreement, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof, in each case, located in the Borough of Manhattan;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

15

--------------------------------------------------------------------------------


 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
Borrower, at its address set forth in Section 10.2 of the Credit Agreement or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto; and

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction.

 

Section 16.                                   Acknowledgements

 

Each of the Loan Parties hereby acknowledges that:

 

(a)                                 such Loan Party has been advised by counsel
in the negotiation, execution and delivery of this Forbearance Agreement;

 

(b)                                 neither any Agent nor any Lender has any
fiduciary relationship with or duty to such Loan Party arising out of or in
connection with this Forbearance Agreement or any of the other Loan Documents,
and the relationship between any Agent and any of the Lenders, on one hand, and
such Loan Party, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Consenting Lenders or among the Loan Parties and
the Consenting Lenders.

 

Section 17.                                   Amendments

 

No amendment, modification or waiver of the terms of this Forbearance Agreement
shall be effective except in a writing signed by the Loan Parties and the
Requisite Consenting Lenders; provided, however, that no amendment, modification
or waiver to this Forbearance Agreement (a) that extends the date set forth in
Section 1(c)(i) hereof by more than thirty (30) days shall be effective except
in a writing signed by each Consenting Lender, (b) that imposes any financial
commitment upon any Consenting Lender shall be effective except in a writing
signed by each affected Consenting Lender, (c) that makes any change or
modification to, or waiver of, any provision of Section 22 hereof, clause (b) of
Section 20 hereof, or this clause (c) shall be effective except in a writing
signed by the “Requisite Lenders” under and as defined in the MDL Credit
Agreement or (d) that has the effect of increasing the obligations of the
Administrative Agent under this Forbearance Agreement shall be effective except
in a writing signed by the Administrative Agent (it being understood and agreed
that (x) any waiver of any breach, default or non-compliance by the Loan Parties
of any of their representations, warranties, covenants or obligations under this
Forbearance Agreement, and (y) any waiver of the occurrence of, or any amendment
or modification to, any Forbearance Termination Event (other than an amendment
that extends the date set forth in Section 1(c)(i) hereof by more than thirty
(30) days) shall not have the effect of increasing the obligations of the
Administrative Agent under this Forbearance Agreement).

 

16

--------------------------------------------------------------------------------


 

Section 18.                                   Equitable Remedies

 

Each of the Loan Parties acknowledge and agree that (a) irreparable damage would
occur in the event that any of the provisions of this Forbearance Agreement are
not performed in accordance with their specific terms or are otherwise breached
or threatened to be breached by any of the Loan Parties, and (b) remedies at law
would not be adequate to compensate the Administrative Agent and the Consenting
Lenders.  Accordingly, the Administrative Agent and each of the Consenting
Lenders shall have the right, in addition to any other rights and remedies
existing in its favor, to an injunction or injunctions to prevent breaches or
threatened breaches by any of the Loan Parties of the provisions of this
Forbearance Agreement and to enforce its rights hereunder not only by an action
or actions for damages but also by an action or actions for specific
performance, injunctive and/or other equitable relief without the necessity of
proving the inadequacy of money damages as a remedy.  The right to equitable
relief, including specific performance and injunctive relief, shall exist
notwithstanding, and shall not be limited by, any other provision of this
Forbearance Agreement.  Each of the Loan Parties hereby waives any defense that
a remedy at law is adequate and any requirement to post bond or other security
in connection with actions instituted for injunctive relief, specific
performance or other equitable remedies.  Each of the Loan Parties hereby agrees
not to assert that specific performance, injunctive and other equitable remedies
are unenforceable, violate public policy, invalid, contrary to law or
inequitable for any reason.  The right of specific performance, injunctive and
other equitable remedies is an integral part of the transactions contemplated by
this Forbearance Agreement and, without that right, neither the Administrative
Agent nor any of the Consenting Lenders would have entered into this Forbearance
Agreement.

 

Section 19.                                   Confidentiality; Redaction of
Holdings Information

 

Unless required by applicable law, the Loan Parties agree to keep confidential
the amount of all holdings of Loans held by each of the Consenting Lenders,
absent the prior written consent of such Consenting Lender; and if disclosure is
so required by law, the Loan Parties shall provide each Consenting Lender with
advance written notice of the intent to disclose and shall afford each of the
Consenting Lenders a reasonable opportunity to (a) seek a protective order or
other appropriate remedy and (b) review and comment upon such disclosure prior
to the Loan Parties making such disclosure.  Any disclosure of this Forbearance
Agreement by the Loan Parties that includes executed signature pages to this
Forbearance Agreement shall include such signature pages only in redacted form
with respect to the holdings of Loans by each Consenting Lender.  The Loan
Parties’ obligations under this Section 19 shall survive termination of this
Forbearance Agreement.

 

Section 20.                                   Assignments/Third Party
Beneficiaries

 

No Person other than the parties hereto and their permitted successors and
assigns shall have any rights hereunder or be entitled to rely on this
Forbearance Agreement and all other third-party beneficiary rights are hereby
expressly disclaimed except that (a) each of the Indemnified Parties (as defined
below) that is not a party hereto shall be a third party beneficiary of this
Section 20 and Section 21 hereof, and (b) each of the MDL Lenders shall be a
third party beneficiary of this Section 20, Section 22 hereof and clause (c) of
Section 17 hereof.  None of the Loan Parties shall be entitled to delegate any
of its duties hereunder and shall not assign any of

 

17

--------------------------------------------------------------------------------


 

its rights or remedies set forth in this Forbearance Agreement without the prior
written consent of the Requisite Consenting Lenders.

 

Section 21.                                   Indemnification

 

The Loan Parties, on a joint and several basis, shall indemnify and hold
harmless (i) the Administrative Agent, (ii) each of the Consenting Lenders,
(iii) each Affiliate of the Administrative Agent or any of the Consenting
Lenders and (iv) each of the officers, directors, partners, general partners,
limited partners, managing directors, members, stockholders, trustees,
shareholders, representatives, employees, principals, agents, parents,
subsidiaries, joint ventures, predecessors, successors, assigns, beneficiaries,
heirs, executors, personal or legal representatives and attorneys of the
Administrative Agent, each of the Consenting Lenders, each Affiliate of the
Administrative Agent and each Affiliate of any of the Consenting Lenders
(collectively, the “Indemnified Parties”) from and against any and all losses,
damages, liabilities, claims, Taxes, costs and expenses (including reasonable
attorneys’ fees), interest, penalties, judgments and settlements (collectively,
“Losses”), whether or not related to a third party claim, imposed on, sustained,
incurred or suffered by, or asserted against, any of the Indemnified Parties,
directly or indirectly, resulting from, arising out of or relating to the
execution, delivery, enforcement, performance, compliance and/or administration
of this Forbearance Agreement.

 

Section 22.                                   Intercreditor Provisions

 

(a)                                 To induce the MDL Lenders to execute and
deliver the MDL Credit Agreement and to provide the financing arrangements and
other benefits to Medical Developers contemplated thereunder, (i) the Loan
Parties, on a joint and several basis, hereby agree that, until the Discharge of
MDL Obligations (as defined below) has occurred, the Loan Parties shall not
negotiate, solicit, encourage, accept, initiate any offers, consent to, vote
for, approve, enter into or consummate (x) any financing transaction (including,
without limitation, any debtor-in-possession financing, senior or subordinated
credit facilities, mezzanine debt investments, letters of credit, sales or
issuances of bonds, debentures, notes or similar debt securities, and any other
transaction involving credit extensions or other financial accommodations made
available to any of the Loan Parties, and including any additional loans under
the Credit Agreement), whether such financing transaction is consummated before
or after the commencement of any Insolvency Proceeding (as defined below)
relating to any of the Loan Parties, unless the proceeds of such financing
transaction are used, at the closing of such financing transaction and prior to
any other use thereof, for the Discharge of MDL Obligations, or (y) any plan of
reorganization or other dispositive restructuring plan relating to any of the
Loan Parties, unless such plan of reorganization or other dispositive
restructuring plan provides for the Discharge of MDL Obligations on the
effective date thereof, and (ii) each of the Consenting Lenders, on a several
(and not joint and several) basis, hereby agrees that, until the Discharge of
MDL Obligations has occurred, the Loan Parties shall not negotiate, solicit,
encourage, accept, initiate any offers for, consent to, vote for, approve, enter
into or consummate (x) any financing transaction (including, without limitation,
any senior or subordinated credit facilities, mezzanine debt investments,
letters of credit, sales or issuances of bonds, debentures, notes or similar
debt securities, and any other transaction involving credit extensions or other
financial accommodations made

 

18

--------------------------------------------------------------------------------


 

available to any of the Loan Parties, and including any additional loans under
the Credit Agreement), whether such financing transaction is consummated before
or after the commencement of any Insolvency Proceeding relating to any of the
Loan Parties, unless the proceeds of such financing transaction are used, at the
closing of such financing transaction and prior to any other use thereof, for
the Discharge of MDL Obligations, or (y) any plan of reorganization or other
dispositive restructuring plan relating to any of the Loan Parties, unless such
plan of reorganization or other dispositive restructuring plan provides for the
Discharge of MDL Obligations on the effective date thereof.

 

(b)                                 The term “Discharge of MDL Obligations”
means (i) the indefeasible payment in full in cash of the principal of and
interest (calculated at the default rate under the MDL Credit Agreement)
(including interest accruing on or after the commencement of any Insolvency
Proceeding, whether or not a claim for such interest is, or would be, allowed in
such Insolvency Proceeding) and premium, if any, on all Indebtedness outstanding
under the MDL Credit Agreement and related documents, (ii) the indefeasible
payment in full in cash of all other liabilities, obligations and other amounts
that are outstanding and unpaid at the time such principal and interest are paid
in full (including fees, expenses and other charges accruing on or after the
commencement of any Insolvency Proceeding, whether or not a claim for such fees,
expenses and charges is, or would be, allowed in such Insolvency Proceeding),
and (iii) the termination of all commitments to extend credit under the MDL
Credit Agreement.

 

(c)                                  The term “Insolvency Proceeding” means
(i) any case or proceeding under the Bankruptcy Law or any other federal or
state bankruptcy, insolvency, reorganization or other law affecting creditor’s
rights or any similar proceeding seeking any stay, reorganization, arrangements,
composition or readjustment of the obligations and indebtedness of any Person,
(ii) any proceeding seeking the appointment of any trustee, receiver,
liquidator, custodian or other insolvency official with similar powers,
(iii) any proceeding for liquidation, dissolution or other winding up of the
business or (iv) any assignment for the benefit of creditors or any marshalling
of assets.

 

(d)                                 The Loan Parties and each of the Consenting
Lenders hereby acknowledge and agree that the obligations, agreements and other
provisions set forth in this Section 22 shall be effective before, during and
after the commencement of any Insolvency Proceeding.

 

(e)                                  The Loan Parties and each of the Consenting
Lenders hereby acknowledge and agree that each of the MDL Lenders is an intended
third party beneficiary of the obligations, agreements and other provisions set
forth in this Section 22 and shall be entitled to enforce such obligations,
agreements and other provisions.  The obligations, agreements and other
provisions set forth in this Section 22 shall survive the termination or
expiration of this Forbearance Agreement.

 

Section 23.                                   Waiver of Jury Trial

 

THE LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE CONSENTING LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE

 

19

--------------------------------------------------------------------------------


 

TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS FORBEARANCE
AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Signature pages follow.]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first written above.

 

 

21st CENTURY ONCOLOGY, INC., as Borrower

 

 

 

 

 

 

 

By:

/s/ LeAnne Stewart

 

 

Name: LeAnne Stewart

 

 

Title:   Chief Financial Officer

 

 

 

 

21st CENTURY ONCOLOGY HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ LeAnne Stewart

 

 

Name: LeAnne Stewart

 

 

Title:   Chief Financial Officer

 

 

 

 

21C EAST FLORIDA, LLC

 

21ST CENTURY OF FLORIDA ACQUISITION, LLC

 

21ST CENTURY ONCOLOGY, LLC

 

21ST CENTURY ONCOLOGY MANAGEMENT SERVICES, INC.

 

21ST CENTURY ONCOLOGY OF ALABAMA, LLC

 

21ST CENTURY ONCOLOGY OF HARFORD COUNTY, MARYLAND LLC

 

21ST CENTURY ONCOLOGY OF JACKSONVILLE, LLC

 

21ST CENTURY ONCOLOGY OF KENTUCKY, LLC

 

21ST CENTURY ONCOLOGY OF NEW JERSEY, INC.

 

21ST CENTURY ONCOLOGY OF PENNSYLVANIA, INC.

 

21ST CENTURY ONCOLOGY OF PRINCE GEORGES COUNTY, MARYLAND, LLC

 

21ST CENTURY ONCOLOGY OF SOUTH CAROLINA, LLC

 

21ST CENTURY ONCOLOGY OF WASHINGTON, LLC

 

21ST CENTURY ONCOLOGY SERVICES, LLC

 

AHLC, LLC

 

AMERICAN CONSOLIDATED TECHNOLOGIES, L.L.C.

 

ARIZONA RADIATION THERAPY MANAGEMENT SERVICES, INC. ASHEVILLE CC, LLC

 

ATLANTIC UROLOGY CLINICS, LLC AURORA

 

[Signature Page to Forbearance Agreement]

 

--------------------------------------------------------------------------------


 

 

TECHNOLOGY DEVELOPMENT, LLC

 

BERLIN RADIATION THERAPY TREATMENT CENTER, LLC CAROLINA RADIATION AND CANCER
TREATMENT CENTER, LLC

 

CALIFORNIA RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

CAROLINA REGIONAL CANCER CENTER, LLC

 

DERM-RAD INVESTMENT COMPANY, LLC

 

DEVOTO CONSTRUCTION OF SOUTHWEST FLORIDA, INC. FINANCIAL SERVICES OF SOUTHWEST
FLORIDA, LLC

 

FOUNTAIN VALLEY & ANAHEIM RADIATION ONCOLOGY CENTERS, INC,

 

GETTYSBURG RADIATION, LLC GOLDSBORO RADIATION THERAPY SERVICES, LLC

 

JACKSONVILLE RADIATION THERAPY SERVICES, LLC

 

MARYLAND RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

MICHIGAN RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

NEVADA RADIATION THERAPY MANAGEMENT SERVICES, INCORPORATED

 

NEW ENGLAND RADIATION THERAPY MANAGEMENT SERVICES, INC,

 

NEW YORK RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

NORTH CAROLINA RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

ONCURE HOLDINGS, INC.

 

ONCURE MEDICAL CORP.

 

PHOENIX MANAGEMENT COMPANY, LLC

 

RADIATION THERAPY SCHOOL FOR RADIATION THERAPY TECHNOLOGY, INC.

 

RADIATION THERAPY SERVICES INTERNATIONAL, INC.

 

RVCC, LLC

 

SAMPSON ACCELERATOR, LLC

 

SAMPSON SIMULATOR, LLC

 

U.S. CANCER CARE, INC.

 

USCC FLORIDA ACQUISITION, LLC

 

WEST VIRGINIA RADIATION THERAPY SERVICES, INC.

 

ASSOCIATES IN RADIATION ONCOLOGY SERVICES, LLC

 

BOYNTON BEACH RADIATION ONCOLOGY, L.L.C.

 

[Signature Page to Forbearance Agreement]

 

--------------------------------------------------------------------------------


 

 

SFRO HOLDINGS, LLC

 

SOUTH FLORIDA MEDICINE, LLC

 

SOUTH FLORIDA RADIATION ONCOLOGY, LLC

 

TREASURE COAST MEDICINE LLC

 

 

 

By:

/s/ LeAnne Stewart

 

 

Name: LeAnne Stewart

 

 

Title:   Chief Financial Officer

 

 

 

 

CAREPOINT HEALTH SOLUTIONS, LLC

 

 

 

 

 

 

 

By:

/s/ LeAnne Stewart

 

 

Name: LeAnne Stewart

 

 

Title:   Chief Financial Officer

 

 

 

 

PALMS WEST RADIATION THERAPY, L.L.C.

 

 

21st Century Oncology, LLC, its Sole member

 

 

 

 

 

 

 

By:

/s/ LeAnne Stewart

 

 

Name: LeAnne Stewart

 

 

Title:   Chief Financial Officer

 

[Signature Page to Forbearance Agreement]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

Morgan Stanley Senior Funding, Inc. solely in its capacity as Administrative
Agent and not in its capacity as a Lender

 

 

 

 

 

 

 

By:

/s/ Lisa Hanson

 

Name: Lisa Hanson 

 

Title: Vice President 

 

--------------------------------------------------------------------------------


 

[LENDER SIGNATURE PAGES]

 

--------------------------------------------------------------------------------


 

EXHIBIT A
(Form of Joinder to Forbearance Agreement)

 

JOINDER TO FORBEARANCE AGREEMENT

 

THIS JOINDER to the Forbearance Agreement (this “Joinder”) dated as of
December 6, 2016 by and among 21st Century Oncology, Inc., a Florida
corporation, 21st Century Oncology Holdings, Inc., a Delaware corporation, the
institutions from time to time party thereto as lenders, Morgan Stanley Senior
Funding, Inc., as Administrative Agent, and the other agents, bookrunners and
arrangers named therein (the “Forbearance Agreement”), is made and entered into
as of [                          ], 2016, by [                           ] (the
“Transferee”).  Capitalized terms used herein but not otherwise defined shall
have the meanings set forth in the Forbearance Agreement.

 

WHEREAS, on the date hereof, Transferee has acquired $[                   ] in
aggregate principal amount of Loans from [                           ], and the
Forbearance Agreement requires Transferee to execute a joinder to the
Forbearance Agreement.

 

NOW, THEREFORE, the Transferee hereby (i) acknowledges that it has received and
reviewed a complete copy of the Forbearance Agreement and (ii) agrees that by
executing this Joinder, it becomes a party to the Forbearance Agreement and
shall be fully bound by, and subject to, all of the covenants, terms and
conditions of the Forbearance Agreement as though an original party thereto and
shall be deemed, and is hereby admitted as, a Consenting Lender for all purposes
thereof and entitled to all the rights incidental thereto.

 

IN WITNESS WHEREOF, the Transferee has executed this Joinder as of the date
first above written.

 

 

[TRANSFEREE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

--------------------------------------------------------------------------------